 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 736 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2004 
Mr. Udall of Colorado (for himself and Mr. Beauprez) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Recognizing the importance of honoring the Nation’s children and expressing the sense of the House of Representatives that National Children’s Day should be established. 
 
Whereas the birth of a child may bring joy to parents and a child’s positive upbringing may form the foundation for a sound and prosperous society; 
Whereas parents, teachers, mentors, and leaders share responsibility for modeling positive behavior for children in the United States to emulate; 
Whereas communities in the United States celebrate and honor the children of this Nation and have influence that contributes to the children’s success;  
Whereas it is appropriate that the Nation reserve a specific day each year to celebrate and honor the children of the United States and their significant accomplishments in schools, churches, daycare centers, and their communities; and 
Whereas reserving a specific day each year to reflect on the children of the United States will help to ensure that the people of the United States remember their collective and individual obligation to the children of this country, acknowledge the importance of children to the Nation’s future, and celebrate children’s triumphs and accomplishments: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the importance of honoring the Nation’s children; 
(2)expresses its sense that a National Children’s Day should be established in honor of the Nation’s children; 
(3)urges the President to issue a proclamation calling on the people of the United States and interested organizations to observe National Children’s Day with appropriate programs and activities; and 
(4)encourages adult citizens of the United States to set aside time to support, embrace, and listen to a child. 
 
